         Case 1:20-mj-05186-JGD Document 1-1 Filed 08/12/20 Page 1 of 8



                    AFFIDAVIT OF HSI SPECIAL EVAN PICARIELLO

                       INTRODUCTION AND AGENT BACKGROUND

       1.      I, Evan Picariello, am a Special Agent with United States Department of Homeland

Security (“DHS”), Immigration and Customs Enforcement (“ICE”), Homeland Security

Investigations (“HSI”) and have been so employed since July 2014. I am currently assigned to the

Office of the Special Agent in Charge (SAC), Boston, Massachusetts. I am authorized to

investigate crimes involving violations of Title 8, Title 18, and Title 19 of the United States Code

(“USC”). I am a graduate of the Federal Law Enforcement Training Center (“FLETC”) in Glynco,

Georgia, where I received training to become a Special Agent; specifically, I received certifications

from the Criminal Investigator Training Program in July 2015 and from the HSI Special Agent

Training Program in October 2015. I have also received training relating to the trafficking of

persons, including sex trafficking, and other offenses.

       2.      I have participated in investigations of human trafficking, human smuggling, drug

trafficking, financial crimes, and related offenses. Many of these investigations have had national

or international connections. Additionally, these investigations required me to work closely and

share information and intelligence with members of other federal, state, and local law enforcement

agencies. I have debriefed, and continue to debrief, defendants, informants, and witnesses who

have personal knowledge about human trafficking, including sex trafficking, and other crimes

occurring in Massachusetts, nationally, and abroad.

       3.      From my training and experience, I know that individuals are trafficked for several

purposes. Some of these purposes are involuntary servitude, peonage, debt bondage and slavery.

Human trafficking is often accomplished through the use of force, fraud, and/or and coercion. I

am familiar with the federal and state laws which make it a violation to engage in human
         Case 1:20-mj-05186-JGD Document 1-1 Filed 08/12/20 Page 2 of 8



trafficking, such as 18 U.S.C. §§ 1581 through 1595 (Peonage, Slavery and Trafficking in

Persons), 18 U.S.C. §§ 2421 through 2428 (Transportation for Illegal Sexual Activity and Related

Crimes) and Massachusetts General Laws Chapter 272 related to the prostitution industry.

       4.      I am currently investigating RONALD HALL a/k/a “Riz” (“HALL”) for violations

of 18 U.S.C. §§ 1591 (Sex Trafficking by Force, Fraud, or Coercion) and 2421 (Transportation of

an Individual for Prostitution) (collectively, “the Target Offenses”).

       5.      The facts in this affidavit come from my personal involvement and review of

records in this investigation, interviews with witnesses, my training and experience, and

information obtained from other agents, law enforcement officers, witnesses and other sources of

information gathered through my investigation. This affidavit includes only those facts I believe

are necessary to establish probable cause and does not include all of the facts uncovered during

the investigation.

            PROBABLE CAUSE THAT A FEDERAL CRIME WAS COMMITTED

                                   Massachusetts State Police Incident

       6.      Based on my review of a law enforcement report and discussions with other law

enforcement agencies, I have learned that on January 22, 2020, a female (hereinafter “Female

One”) was arrested and interviewed by Massachusetts State Police. Female One was arrested for

driving a stolen vehicle. This vehicle was registered to HALL. Subsequent to her arrest, Female

One told law enforcement officers that she was being pimped by HALL and he had physically

assaulted and raped her. Female One stated that she had travelled with a friend (hereinafter

“Female Two”) to a hotel in Warwick, RI, where HALL raped Female One. HALL then took

Female One and Female Two to the Verve Hilton Hotel in Natick, MA. Female One stated that

HALL kept her at the hotel for two days and provided her with cocaine laced with fentanyl. Female

                                                 2
            Case 1:20-mj-05186-JGD Document 1-1 Filed 08/12/20 Page 3 of 8



One stated that HALL beat her with an ice-scraper and smashed her head off the dashboard of his

car. Female One then said that she took HALL’s vehicle as a means to get away from him. On

July 14, 2020, HALL was indicted by a Grand Jury on Massachusetts state charges stemming from

this incident.

        7.       I have been investigating Ronald HALL a/k/a “Riz” (“HALL”) for sex trafficking

violations since approximately February 2020. This investigation started as a result of information

received from the Massachusetts State Police after the above incident, as well as information

received from other law enforcements agencies that indicate HALL has been involved in sex

trafficking, conspired with others who engage in sex trafficking, and that he persuaded, induced,

enticed, and coerced individuals to travel in interstate commerce to engage in prostitution.

                                        VICTIM A’s Account

        8.       During the course of this investigation, I have identified and interviewed multiple

individuals who were prostituted and trafficked by HALL, including Victim A. Victim A’s

identity is known to me and other law enforcement officers, as well as the government. Victim A

has admitted to prior drug use and drug addiction. Because Victim A’s account has been

corroborated and consistent with other evidence in this investigation, I believe that Victim A’s

information is accurate and reliable.

        9.       Victim A was initially identified by law enforcement as a victim in another human

trafficking investigation involving a pimp named Barry DAVIS 1. Victim A told law enforcement

that in approximately 2013 or 2014, she met HALL when she was purchasing drugs from him.



        1
         Barry DAVIS pled guilty in the Federal District Court of Massachusetts on March 22, 2017 to
three counts of 18 USC 1591 (Sex Trafficking via force, fraud or coercion) and three counts of 18 USC
2421(Transportation of an Individual with intent to engage in prostitution).

                                                   3
           Case 1:20-mj-05186-JGD Document 1-1 Filed 08/12/20 Page 4 of 8



Victim A stated that she was with another female (hereinafter “Female Three”) at the time and that

HALL tried to recruit them to work for him as prostitutes. HALL knew that Victim A was addicted

to drugs. HALL promised Victim A and Female Three that they would no longer have to worry

about buying their own drugs because HALL would provide them with the drugs they needed 2.

Victim A stated she reached out to HALL after running away from DAVIS, who had physically

assaulted her.

       10.       Victim A identified a photograph of HALL taken from the Rhode Island

Department of Corrections. Victim A stated she knew HALL as “Riz”.

       11.       When Victim A began working for HALL, she moved from Massachusetts to

Woonsocket, Rhode Island to live with HALL. HALL drove Victim A from Massachusetts to

Rhode Island to meet with clients and perform sexual acts. HALL had several other females living

with him when Victim A moved in. Each of these girls worked for HALL as prostitutes. When

Victim A first began working for HALL, it was in a massage parlor in Rhode Island where the

women would perform sexual acts on clients. Victim A eventually began working for HALL as a

prostitute at other locations including hotels, casinos, and other locations throughout the northeast.

       12.       Victim A used hotels.com to find hotels for prostituting. Victim A used her own

account to book the rooms, but Hall gave her money to pay for the rooms. Victim A usually paid

with a Vanilla Visa card provided by HALL. Sometimes these Vanilla cards would be pre-loaded



       2
         Pimp-encouraged and pimp-facilitated drug use has been seen as a “[substitution] for violence
as the means of coercing compliance from workers.” (May et al. 2000, 8). Researchers have also found
that some pimps do actively exploit and encourage sex workers’ drug addictions in order to create
dependency upon the pimp and increase the pimp’s control over actions. (May et al. 2000; Raymond et al.
2001). Meredith Dank, PhD, Bilal Khan, PhD, et. al., Estimating the Size and Structure of the
Underground Commercial Sex Economy in Eight Major U.S. Cities, Urban Institute Research Report,
March 2014, available at http://www.urban.org/publications/413047.html at 172.

                                                   4
         Case 1:20-mj-05186-JGD Document 1-1 Filed 08/12/20 Page 5 of 8



with money already on them, and other times HALL would provide cash to the girls to fund the

cards. Victim A was transported to the hotels and casinos by various people, including HALL and

other girls who worked for him. Victim A informed law enforcement that HALL brought girls,

including Victim A, to New Hampshire, Massachusetts, Connecticut, New York and Rhode Island

to engage in prostitution. Victim A also stated that HALL transported other females to Las Vegas,

Nevada to perform sexual acts.

       13.     Victim A stated that HALL physically assaulted her and other females regularly.

On at least one occasion, HALL beat Victim A so badly that she requested to go to the hospital,

but HALL refused to let her go. Victim A stated that HALL was the most violent pimp she had

ever worked for.

       14.     Victim A gave law enforcement a photograph from her Facebook account that

showed injuries to her face after HALL had physically assaulted her in approximately 2014.

       15.     HALL provided Victim A with drugs including heroin, crack, and Xanax. HALL

would give the girls who worked for him drugs throughout the day. Victim A accompanied HALL,

on various occasions, to pick up drugs. Victim A went with HALL to Dorchester, MA and

Providence, RI to get the drugs.

       16.     Victim A stated that all money made from prostitution went to HALL. Victim A

charged ‘clients’ $200 for one hour or $120 for a half hour. Victim A estimated she made about

$1,000 to $2,000 per day. Victim A would sometimes try to hide money from HALL, but HALL

would often search the girls for extra money or drugs. On one occasion, Hall beat Victim A when

he found that Victim A had drugs that HALL did not supply to her.




                                               5
         Case 1:20-mj-05186-JGD Document 1-1 Filed 08/12/20 Page 6 of 8



       17.     Victim A stated that some of the girls working for HALL had tattoos that read

“RIZ” with a crown above the word. Victim A recalled seeing at least two of the girls with this

tattoo. The tattoo was a “branding” of sorts to symbolize the girls belonged to HALL.

                                          VICTIM B’s Account

       18.     In the course of this investigation, I have also identified and interviewed a second

female, hereinafter Victim B. Victim B’s identity is known to me and other law enforcement

officers, as well as the government. Victim B has admitted to prior drug addiction. As of the date

of our interview, Victim B had reported being clean for approximately three years. Because Victim

B’s account has been corroborated and consistent with other evidence in this investigation, I

believe that Victim B’s information is accurate and reliable.

       19.     In June 2020, I interviewed Victim B as a part of this investigation. Victim B stated

she began working for HALL in approximately 2014. Victim B was addicted to heroin and crack

cocaine during the time that she worked for HALL.

       20.     Victim B first met HALL when she relapsed on drug use. Victim B had met another

male at a substance abuse meeting who introduced her to the prostitution lifestyle. Victim B had

posted a sex advertisement on Backpage.com and HALL responded to this advertisement by

posing as a customer. HALL recruited Victim B with promises of a better life and drugs.

       21.     Victim B stated she was prostituted by HALL in multiple locations including, but

not limited to, Connecticut, Rhode Island, Atlantic City, New Jersey and Las Vegas, NV. Victim

B stated that the females working for HALL had to earn at least $1,000 per night. If a female did

not earn enough money, HALL would withhold drugs as a form of punishment, causing them to

become sick from withdrawals. Victim B stated that all of the money earned from prostitution

went to HALL. HALL would regularly search the women for extra money and/or drugs that were

                                                 6
         Case 1:20-mj-05186-JGD Document 1-1 Filed 08/12/20 Page 7 of 8



not supplied by him. Additionally, the women needed permission from HALL to sleep or to leave

the hotel room(s) they were working in. Victim B stated that they were constantly monitored by

HALL. She said that the women had to text HALL when they took clients, and after they finished

‘dates’ to inform him of the amount of money collected. HALL would occasionally get an

additional hotel room next to the room where the women took dates, so that HALL could monitor

them.

        22.   Victim B was able to identify and recall at least five additional women who worked

for HALL at the same time as her. Victim B stated that all of these victims were physically

assaulted by HALL. Victim B described one of these victims (hereinafter, “Female Four”) as

being used as a “punching bag” for HALL.

        23.   Based on my review of a law enforcement report, I have learned that on September

15, 2015, Victim B was encountered during a vehicle stop conducted by Rhode Island State Police.

Victim B’s purse, along with the purse of her passenger (hereinafter, “Female Five”), contained

needles and steel wool. Female Five’s purse also contained a burnt spoon and a needle filled with

a dark brown liquid identified as heroin. Additionally, the vehicle driven by Victim B was

registered to HALL.

        24.   Based on my review of a law enforcement report, I have learned that on May 19,

2016, Victim B was interviewed by Cranston Police after a motor vehicle stop in Rhode Island.

During that interview, Victim B stated she had been a prostitute for approximately three years.

Victim B moved in with HALL after she was released from rehab. HALL would provide Victim

B with drugs in return for Victim B working as a prostitute. Victim B stated all of the money

earned from prostitution went to HALL.




                                               7
         Case 1:20-mj-05186-JGD Document 1-1 Filed 08/12/20 Page 8 of 8



        25.    Additionally, based on my review of the same report, I have learned that another

female (hereinafter “Female Six”) was interviewed by Cranston, RI Police after the motor vehicle

stop in Rhode Island. During that interview, Female Six stated she had been a prostitute for

approximately one year. Female Six stated that HALL had asked her if she wanted the “nice things

in life” such as travel, money, and trips to Las Vegas. Female Six stated that HALL had provided

drugs to females who worked for him. Female Six had travelled with HALL to hotels in

Massachusetts, Rhode Island, and Nevada. Female Six stated that all the money she earned from

prostitution went to HALL.



                                         CONCLUSION

        26.    Based on the above, there is probable cause to believe that from at least in or about

2014 and through in or about January 2020, HALL was engaged in sex trafficking by force fraud

or coercion, in violation of 18 U.S.C. §§ 1591, and the transportation of individuals in interstate

commerce with the intent that such individuals engage in prostitution, in violation of 18 U.S.C. §

2421.

                                             ____________________
                                             EVAN PICARIELLO
                                             SPECIAL AGENT
                                             HOMELAND SECURITY INVESTIGATIONS


Date: August 12, 2020

        Notice is hereby provided that, pursuant to Federal Rule of Criminal Procedure 4.1, the
affiant was sworn by telephone on the date and time indicated above and on the criminal complaint
issued by the Court.

__________________________________
HONORABLE JUDITH G. DEIN
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS
                                                 8
